Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to Application filed 12/31/2020. 
Claims 1-20 are presented for examination and pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, 20, the claim recites the term “non-native VLAN.” It is unclear what the term means. The specification does not define or specifically explain the meaning of the term and the term is not well known in the art. As such, the metes and bounds of the claim cannot be determined. Claims 2-10, 12-19 are rejected as depending from the rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11-14, 16-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 2007/0118595).

Regarding claims 1, 11, 20, Jain discloses a method or a network switch for detecting a physical loop in a non-native Virtual Local Area Network (VLAN), said network switch comprising: 
a processing resource (see par. 0049, discloses a processor); and 
a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource (see par. 0049, discloses memory for storing code) cause the processing resource to: 
configure a set of one or more network chips associated with an interface of a plurality of interfaces of the network switch to provide an indication regarding a Media Access Control (MAC) move event for the interface, wherein the interface is associated with the non-native VLAN (see par. 0032-0034, discloses ports for detecting MAC moves, i.e. the ports are configured to monitor and detect the count, par. 0034 particularly discloses triggering mac move, see also par. 0038, 0045); 
responsive to receipt of the indication, determine whether a number of MAC move events for the interface meets an event count threshold within each unit of time of a plurality of consecutive units of time (see fig. 4, 438, par. 0032-0034, discloses monitoring the number of MAX moves and comparing to a threshold, see par. 0035, discloses unit of time of a plurality of consecutive units of time); and 
when said determination is affirmative, identify existence of the physical loop (see par. 0034, fig. 4, discloses declaring existence of loop when threshold is exceeded).

Regarding claims 2, 12, Jain discloses the method further comprising responsive to said identifying existence of the physical loop, shutting down the interface for a timeout interval (see par. 0036-0038, discloses blocking the port for time period, equivalent to shutting down the interface).

Regarding claims 3, 13, Jain discloses the method wherein the set of one or more network chips are represented in a form of an Application Specific Integrated Chip (ASIC) (par. 0049, discloses ASIC).

Regarding claims 4, 14, Jain discloses the method wherein the unit of time is one second (see par. 0035, discloses unit of time to be 1 second).

Regarding claim 6, 16, Jain discloses the method wherein the plurality of consecutive units of time is configurable (see par. 0033, discloses the unit of time being programmable).

Regarding claim 7, 17, Jain discloses the method wherein the event count threshold is configurable (see par. 0033, discloses the number of MAC moves being programmable).

Regarding claim 9, 19, Jain discloses the method wherein the indication comprises a MAC address of a packet received on the interface (see fig. 5, discloses that the indication or determination of loop is based on the MAC address).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Tallet et al. (US 2010/0246410 A1). 

Regarding claim 10, Jain fails to disclose the method wherein the indication comprises an entirety of a packet received on the interface.
However, Jain discloses detecting of the physical loop by receiving a packet and detecting the number of MAC moves between different ports (see fig. 4). Tallet further discloses sending a signal, which includes sending a data signal, message, a bit stream, etc, upon detection of MAC moves (par. 0030). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include sending an entire packet to a central processor for processing when a MAC move has been detected. 
The motivation for doing so would to allow signaling of loops so that appropriate action can be taken. 
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Bayross et al. (US 10,469,361 B1). 

Regarding claims 5, 15, Although, Jain discloses the method wherein the plurality of consecutive units of time is 6 (see at least fig. 11B), it does not particularly disclose greater than 6. 
However, Bayross discloses wherein the plurality of consecutive units of time is greater than 6 (see col. 9, lines 8-25, discloses at least 30 seconds, i.e. 30). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the plurality of consecutive units of time is greater than 6 as described by Bayross.  
The motivation for doing so would be allow greater time for determining threshold to allow eliminating any false alarm.  

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Amento et al. (US 2020/0151127 A1). 

Regarding claims 8, 18, Although Jain discloses the event count threshold as described in claim 1, it fails to disclose the method wherein the event count threshold is based on one or more of: a processing capability of the processing resource; one or more class of service (COS) queue rate limits for one or more types of packets; and a number of interfaces of the plurality of interfaces on which MAC move event tracking is enabled.
Amento discloses wherein the threshold within a network device is based on at least a processing capability of the processing resource (see par. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the event count threshold is based on one or more of a processing capability of the processing resource since each network devices are disposed with limited set of resources. 
The motivation for doing so would be to allow efficient usage of resources such that the process of loop detection does not take away resources from other processing that the network device is responsible for. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sergeev et al. (US 2010/0080239 A1) – discloses determining detecting loops by comparing the MAC moves with a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466